United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-3998
                                  ___________

United States of America,              *
                                       *
      Appellee,                        *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Jason Paul Wood,                       *
                                       *
      Appellant.                       *
                                  ___________

                             Submitted: October 21, 2009
                                Filed: November 23, 2009
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

BENTON, Circuit Judge.

      Jason Paul Wood pled guilty to one count of mailing threatening
communications in violation of 18 U.S.C. § 876(c). Wood appeals his sentence of 53
months’ imprisonment. Having jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. §
3742, this court affirms.

                                        I.
       While incarcerated, Wood sent threatening letters to a federal judge. A
competency examination found him sane and responsible for his acts.
       During a plea hearing, the district court1 discussed with Wood his mental
health. The court also reviewed a 28-page report submitted by defense counsel,
detailing Wood’s psychiatric history and current mental capacity.

       At sentencing, the district court stated that by the offense level and criminal
history, Wood’s advisory guideline range was 51 to 63 months. The court then
sentenced him to 53 months, finding no basis for a variance. The court also explained
that Wood, with greater criminal-history points, received a longer sentence than a co-
defendant. Wood appeals, arguing that the district court erred by failing to consider
the 18 U.S.C. § 3553(a) sentencing factors and imposing a substantively unreasonable
sentence.

                                          II.

       This court reviews sentencing determinations under a deferential abuse of
discretion standard, first ensuring that the district court committed no significant
procedural error. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc), citing Gall v. United States, 552 U.S. 38, 51 (2007). Procedural error
includes failing to consider the § 3553(a) factors or adequately explain the chosen
sentence. Id. Because Wood did not object at sentencing, this court reviews only for
plain error. United States v. Phelps, 536 F.3d 862, 865 (8th Cir. 2008). To trigger
plain error review, a defendant must first show an error. Id.

       Wood contends that the district court failed to consider the relevant § 3553(a)
factors. Although a court is not required to recite the § 3553(a) factors mechanically,


      1
         The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.

                                         -2-
it must be clear from the record that the district court considered them in sentencing.
See United States v. Left Hand Bull, 477 F.3d 518, 521 (8th Cir. 2006). A court
adequately addresses the factors if it references at least some of the considerations in
§ 3553(a). See United States v. Gray, 533 F.3d 942, 944 (8th Cir. 2008). This court
reviews the entire record, not merely the district court’s sentencing statements. See
Rita v. United States, 551 U.S. 338, 357-58 (2007); United States v. Franklin, 397
F.3d 604, 607 (8th Cir. 2005).

       The district court here considered Wood’s mental characteristics under §
3553(a)(1). The court stated on the record that it had read the mental competency
examination, defense counsel’s report, and the Presentence Report, in addition to
discussing with Wood his mental health history. See United States v. Miles, 499 F.3d
906, 909 (8th Cir. 2007) (this court presumes that a district court considered specific
§ 3553(a) factors where it hears argument about them). The district court also
discussed Wood’s § 3553(a)(6) disparity argument at sentencing, noting his co-
defendant’s lesser criminal-history points. Based on the entire record, the district
court adequately considered the relevant § 3553(a) factors.

       Wood nonetheless maintains that the district court should have explicitly
referred, at sentencing, to his psychiatric history. However, “not every reasonable
argument advanced by a defendant requires a specific rejoinder by the judge.” Gray,
533 F.3d at 944. See also Franklin, 397 F.3d at 606 (“there is no requirement that the
district court make specific findings relating to each of the factors considered”). In
this case, the district court had reviewed Wood’s mental health history and specifically
addressed Wood’s disparity claim, providing sufficient reasoning to support
imposition of the sentence. See Rita, 551 U.S. at 356 (noting that a court applying the
guidelines need not provide a lengthy explanation of its reasoning). No error occurred
in this case.




                                          -3-
                                          III.

      Wood next argues that his 53-month sentence is substantively unreasonable
because it is greater than necessary to promote the goals of § 3553(a). This court
reviews the substantive reasonableness of a sentence for abuse of discretion. Gall,
552 U.S. at 51. A sentence within the sentencing guidelines is presumptively
reasonable on appeal. United States v. Toothman, 543 F.3d 967, 970 (8th Cir. 2008).



       Wood asserts that his sentence is unreasonable because his letters posed no
harm to the judge as he lacked the ability to carry out his threats. Wood’s assertion
ignores the conduct at issue. Threats themselves create emotional turmoil in the lives
of the recipients, causing intimidation the law attempts to prevent. United States v.
Austad, 519 F.3d 431, 436 n.6 (8th Cir. 2008). Further, the district court was aware
that Wood had sent multiple threatening letters. It was, therefore, reasonable to
conclude that Wood’s threats would increase if he were not deterred by a guidelines
sentence. See id.

      Wood also states that his history of mental illness justifies a downward
variance. See United States v. Myers, 503 F.3d 676, 687 (8th Cir. 2007). However,
Wood has not shown that the district court failed to consider his mental health history.
Although not specifically addressing his mental health at sentencing, the court clearly
knew about Wood’s psychiatric history. The district court did not abuse its discretion
by sentencing near the bottom of the guidelines range.

                                          IV.

      The judgment of the district court is affirmed.
                     ______________________________

                                          -4-